                              UNITED STATES DISTRICT COURT


                                 DISTRICT OF SOUTH DAKOTA


                                       SOUTHERN DIVISION



 WILLIAM MARTIN ARDENE DECORY,                                       4:19-CV-04005-RAL


                         Petitioner,

         vs.                                                  ORDER DISMISSING PETITION


DARIN          YOUNG,         WARDEN;           AND
 ATTORNEY GENERAL FOR THE STATE OF
SOUTH DAKOTA,

                         Respondents.



        On January 14, 2019,Petitioner William Martin Ardene DeCory,filed a Petition for Writ

of Habeas Corpus by a Person in State Custody Pursuant to 28 U.S.C. § 2254. Doc. 1. DeCory

also requests that the court waive the filing fee. Doc. 4.

        Under Rule 4 ofthe Rules Governing Section 2254 Cases in the United States District

Courts, this Court is to screen such petitions and dismiss such petitions if"it plainly appears

from the petition and any attached exhibits that the petitioner is not entitled to relief in the

district court." A prerequisite for filing a § 2254 petition in federal court is that the state courts
                    \




had the opportunity to hear federal constitutional claims and adjudicate those claims on the

merits. See Weaver v. Bowersox,438 F.3d 832, 839(8th Cir. 2006)(a petitioner's claims must be

adjudicated on the merits by a state court). Accordingly, an applicant may only file a § 2254

petition once he has exhausted state court remedies for the issues presented. See 28 U.S.C.

§ 2254(b)(1)(A). A petitioner has not exhausted state court remedies if he "has the right under
the law ofthe State to raise, by any available procedure, the question presented." See 28 U.S.C.

§ 2254(b)(3)(c).

       It is clear from the record that DeCory has not exhausted available state court remedies for

his § 2254 claims and has not satisfied the exhaustion requirement of § 2254(b)(1)(A). In his

petition, DeCory states that he filed a direct appeal of his conviction but later moved to dismiss his

appeal. See Docs. 1 at 5, 9-15; 1-1 at 2. On June 30, 2016, the South Dakota Supreme Court

granted DeCory's motion to dismiss his appeal. Doc. 1-1 at 1.

       DeCory subsequently attempted to file a pro se appeal to the South Dakota Supreme Court.

See Docs. 1 at 8; 1-1 at 3-4. Seventh Judicial Circuit Court Judge Robert Gusinsky then wrote

DeCory a letter informing DeCory that the Court received his notice of appeal. Doc. 1-1 at 1. Judge

Gusinsky informed DeCory that the time to appeal his judgment had passed and no action would

be taken on his appeal. Id. Judge Gusinsky further informed DeCory that he previously appealed

his judgment and then requested a dismissal. Id.

       Decory has not filed a state habeas petition. See Doc. 1 at 7, 9-11. Thus, neither the circuit

court nor the state supreme court had the opportunity to fairly consider DeCory's habeas claims,

to resolve any constitutional issues, and to provide redress, if appropriate.

       Federal courts must engage in a four-step analysis prior to reviewing § 2254 petitions that

contain unexhausted claims. Smittie v. Lockhart, 843 F.2d 295, 296(8th Cir. 1988).

       Federal courts must conduct a four-step analysis to determine whether a petition
       may be considered when its claims have not been presented to a state court. See
       Laws V. Armontrout, 834 F.2d 1401, 1412-15 (8th Cir. 1987). First, the court must
       determine if the petitioner fairly presented "the federal constitutional dimensions
       ofhis federal habeas corpus claim to the state courts."Id. at 1412. Ifnot,the federal
       court must determine if the exhaustion requirement has nonetheless been met
       because there are no "currently available, non-futile state remedies",through which
       the petitioner can present his claim. Id. If a state remedy does not exist, the court
       next determines whether the petitioner has demonstrated "adequate cause to excuse
       his failure to raise the claim in state court properly." Id. at 1415. If the petitioner
       can show sufficient cause, the final step is to determine whether he has shown
       "actual prejudice to his defense resulting from the state court's failure to address
       the merits of the claim." Id. The petition must be dismissed unless the petitioner
       succeeds at eaeh stage ofthe analysis.

Id.


       As explained already, DeCory did not fairly present his § 2254 claims to the state courts

for adjudication. This Court must then consider whether there are no available, non-futile state

court remedies through which DeCory may present his unexhausted claims."'Only after some

clear manifestation on the record that a state court will not entertain petitioner's constitutional

claims even if fairly presented will the exhaustion requirement be disregarded as futile.'"Id. at

297(quoting Easton v. Wyrick, 528 F.2d 477,482(8th Cir. 1975)). The eorrect inquiry focuses on

whether state law has a presently-available proeedure for determining the merits ofthe petitioner's

claim, not whether the state would decide in favor ofthe petitioner. Snethen v. Nix,736 F.2d 1241,

1245 (8th Cir. 1984).

       DeCory has recourse through a state habeas action. South Dakota Codified Law § 21-27-

1 provides the following:

       Any person committed or detained, imprisoned or restrained of his liberty, under
       any color or pretense whatever, civil or criminal, except as provided herein, may
       apply to the Supreme or circuit court, or any justice or judge thereof, for a writ of
       habeas corpus.

SDCL § 21-27-1. South Dakota Codified Law § 21-27-3.1 sets out the time period during which

a state prisoner may file a state habeas petition.

       An applieation for relief under this ehapter may be filed at any time except that
       proceedings thereunder cannot be maintained while an appeal from the applicant's
       conviction and sentence is pending or during the time within whieh such appeal
       may be perfected.

SDCL § 21-27-3.1. Thus,, although DeCory dismissed his direet appeal of his judgment of

eonviction and the time for a direct appeal has long sinee passed, he still has the opportunity to
present the claims he makes in his § 2254 petition to the state courts by way of a state habeas

petition. DeCory faces no impediment to filing such a petition. Because a non-futile state remedy

is available to DeCory,he must use this remedy to exhaust his § 2254 claims before seeking federal

review.


        From a reading ofthe petition, this Court finds that "it plainly appears from the face of

the petition ...that the petitioner is not entitled to relief in the district court," warranting

summary dismissal pursuant to Rule 4 ofthe Rules Governing Section 2254 Cases in the United

States District Courts. Section 2254(b) provides that a petition under that section "shall not be

granted" unless the applicant has exhausted all state court remedies, or unless there is either an

absence of a state corrective process or "circumstances which render such process ineffective to

protect the rights ofthe applicant." Therefore, it is

        ORDERED that DeCory's § 2254 petition. Doc. 1, is dismissed without prejudice to

refiling once he exhausts his state court remedies through filing a state habeas petition under SDCL

§ 21-27-1 and fully exhausts all such claims. It is further

        ORDERED that DeCory's motion to proceed in forma pauperis. Doc. 4, is denied as moot.

        DATED Julv 1/^,2019.

                                                BY THE COURT:




                                                ROBERTO A. LANGE
                                                UNITED STATES DISTRICT JUDGE
